DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-4 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Branscome (US 5,624,077).
Branscome (fig. 1-2, 5) apparatus comprising:
(re: claims 1 and 14-16) a tumbler comprising a rotating cylinder (20);
 a rinsing station comprising
 a screen separator (30) arranged to receive the second mixture (fig. 2), 
one or more spraying nozzles (near 36) arranged to spray a cleaning liquid onto the second mixture so as to separate the second mixture (col. 6, ln. 10+ teaching use of spray nozzles to clean the second mixture, wherein spraying and screen rotation causes finer particles to pass through screen separator);  
wherein the screen separator is arranged to rotate together with the tumbler (fig. 1, 2; col. 4, ln.15-60).  Further, Applicant is respectfully reminded that claim language consisting of functional language and/or intended use phrasing is given little, if any, patentable weight as the apparatus must merely be capable of functioning, or being used, as claimed.  See MPEP 2112.02, 2114.  Moreover, Applicant is reminded that the patentability of apparatus claims must depend upon structural limitations, not mere statements of functions. See Galland-Henning Manufacturing Company et al. v. Dempster Brothers, Inc., 165 USPQ 688 (E.D. Tenn. 1970).  Here, the device cited above is certainly capable of-
(re: certain elements of claim 1) being configured to stir a first mixture comprising engineered collection media and a slurry, the slurry containing mineral particles and unwanted materials, the tumbler having an output arranged to provide a second mixture comprising a reacted slurry and mineral laden media;
 wherein the reacted slurry comprises unwanted materials,
(re: claim 14) wherein the engineered collection media comprise collection surfaces functionalized with a chemical having molecules to attract the mineral particles to the collection surfaces so as to form mineral laden media;
(re: claim 15) wherein the engineered collection media comprise synthetic beads, and the chemical is selected from the group consisting of polysilloxanes, poly(dimethylsiloxane), hydrophobically-modified ethyl hydroxyethyl cellulose polysiloxanates, alkylsilane and fluoroalkylsilane;
(re: claim 16) wherein the synthetic beads are made of an open-cell foam (col. 3, ln. 15+ teaching that system is configured to separate a slurry mixture thus said system is capable of separating the various mixtures/media claims).
Further, Applicant is respectfully reminded that the material or article worked upon by the apparatus (e.g., mixtures, media) does not limit apparatus claims.  See MPEP 2115.
	
	Branscome further teaches
(re: claim 2) wherein the rotating cylinder has an interior surface and a plurality of ribs (near 29) disposed on the interior surface, the ribs arranged to assist stirring of the first mixture (col. 5, ln. 54+);
(re: claim 3) a hopper arranged to receive the slurry and to provide the first mixture to the tumbler (fig. 2 showing sloped hopper near C);
(re: claim 4) an enhancer device, the enhancer device having an input end and an output end narrower than the input end, the input end arranged to receive the first mixture, the enhancer device configured to force the first mixture received into the input end to move through the output end so as to increase a contact between the particles in the slurry (fig. 2 showing enhancing element defined by elements 26  that are angled to create narrowing space from an input to output end).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Branscome (US 5,624,077) in view of Jung et al. (“Jung”)(US 4,303,453) and O’Brien et al. (“O’Brien”)(US 2004/0026342).
Branscome as set forth above teaches all that is claimed except for expressly teaching
(re: claim 5)  a drying station, wherein the screen separator comprises a plurality of openings dimensioned to allow the reacted slurry to pass there-through while retaining the particles on the screen separator,
 wherein the rinsing station is further arranged to transport the particles to the drying station.
Jung, however, teaches that it is well-known in the aggregate recycling arts to transport aggregate to a further drying step after a washing step to allow for easier re-use of the recycled aggregate (col. 3-4).  
O’Brien also teaches that it is well-known in the recycling arts to combine a drying step with a water cleaning step to provide a product with improved quality (para. 9, 13-15).

It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences). Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Branscome for the reasons set forth above.


Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
December 13, 2022